Order entered November 30, 2015




                                              In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                       No. 05-15-00651-CV

                      IN THE INTEREST OF R.M. AND R.M., CHILDREN

                         On Appeal from the 296th Judicial District Court
                                      Collin County, Texas
                              Trial Court Cause No. 296-52721-07

                                            ORDER
           Before the Court is appellant’s November 24, 2015 motion to extend time to allow

amended or supplemental brief be filed. In the motion, appellant states she has requested a

supplemental clerk’s record which “is supportive to the main claims of abuse of discretion” and

asks to be given twenty-five days from the filing of that record to file the brief. We GRANT the

motion and ORDER Collin County District Clerk Andrea Stroh Thompson to file the

supplemental clerk’s record no later than December 7, 2015. We further ORDER appellant to

file the amended brief no later than January 4, 2015.

           We DIRECT the Clerk of the Court to send a copy of this order to Ms. Thompson and all

parties.

                                                        /s/   CRAIG STODDART
                                                              JUSTICE